DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.  Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

3. Claim 2 recites the limitation of a being independently 9-16. However, there is a lack of antecedent basis for said limitation since there is no positive recitation that the acyl group listed in claim 1 is c) group.

4. Claim 4 recites a limitation of:
the plasticizer is selected from the group consisting of phthalate esters, phosphate esters, glycerol esters, triethylene glycol 15based esters, and esters of adipic acid, azelaic acid, citric acid, sebacic acid, and tartaric acid.
However, it is not clear if the esters of adipic acid, azelaic acid, citric acid, sebacic acid, and tartaric acid are assumed as one selected component and are used simultaneously, or are used alternatively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.  Claim 1, 5, 10-11, 16 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Kasat et al (US 2014/0187766).

6. Kasat et al discloses a composition comprising esters of poly alpha 1,3-glucan having the following structure (Abstract, [0019]):


    PNG
    media_image1.png
    160
    321
    media_image1.png
    Greyscale

Wherein n is at least 6, R is hydrogen or an acyl group such as acetyl, propionyl, butyryl, pentanoyl ([0019], [0021]-[0022]). The ester is produced by reacting poly alpha 1,3-glucan with an acid or anhydride, specifically acetic acid or anhydride, propionic acid or anhydride ([0057], [0058]), wherein the cited acids and anhydride include phthalic anhydride and phthalic acid ([0057], [0058]). The degree of substitution is about 0.05 to about 3.0 ([0019]).

7. Thus, given the ester is poly alpha 1,3-glucan pentanoate or butyrate, therefore, said structure would correspond to the acyl having formula d) of claim 1 with two R3 being hydrogen and one R3 being alkyl having 2 or 3 carbon atoms.
Given the acid or anhydride used for forming the ester is phthalic acid or anhydride, therefore, the acyl group will be benzoyl corresponding to formula b) of claim 1.

8. As to instant claims 5, 10, 16, the composition is used for making various types of films, i.e. an industrial product, having high tensile strength, tear resistance ([0082], [0083], Tables 6, 8). The films are produced by casting on a substrate with further removal of the substrate ([0140]). Since the films are having thickness of as high as 152 micron, good tensile strength and tear resistance, therefore, the produced films appear to be continuous and, at least to some extent, free-standing as well. “Products of identical chemical composition cannot have mutually exclusive properties” (See MPEP 2112.01). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

9. It is noted that claim 11 is a product-by process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.  Claims 1, 2, 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kasat et al (US 2014/0187766) in view of Edgar et al (US 5,929,229).

11. Kasat et al discloses a composition comprising esters of poly alpha 1,3-glucan having the following structure of Formula I (Abstract, [0019]):


    PNG
    media_image1.png
    160
    321
    media_image1.png
    Greyscale
Formula I
Wherein n is at least 6, R is hydrogen or an acyl group such as acetyl, propionyl, butyryl, pentanoyl or octanoyl (CO-(CH2)6CH3)  ([0019], [0021]-[0022]). The ester is produced by reacting poly alpha 1,3-glucan with an acid or anhydride, specifically acetic acid or anhydride, propionic acid or anhydride ([0057], [0058]), wherein the cited acids and anhydride include phthalic anhydride and phthalic acid ([0057], [0058]). The degree of substitution is about 0.05 to about 3.0 ([0019]).
It is noted that claim 11 is a product-by process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

12. Thus, given the ester is poly alpha 1,3-glucan pentanoate or butyrate, therefore, said structure would correspond to the acyl having formula d) of claim 1 with two R3 being hydrogen and one R3 being alkyl having 2 or 3 carbon atoms.
Given the acid or anhydride used for forming the ester is phthalic acid or anhydride, therefore, the acyl group will be benzoyl corresponding to formula b) of claim 1.
13. As to instant claims 5, 10, 16, the composition is used for making various types of films, i.e. an industrial product, having high tensile strength, tear resistance ([0082], [0083], Tables 6, 8). The films are produced by casting on a substrate with further removal of the substrate ([0140]). Since the films are having thickness of as high as 152 micron, good tensile strength and tear resistance, therefore, the produced films appear to be continuous and, at least partially,  free-standing as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

14. Thus, Kasat et al discloses poly 1,3-glucan esters comprising octanoyl group (i.e. “a” in formula c) of claim 1 being equal to 6). Kasat et al does not explicitly recite “a” in formula c) of claim 1 being 7-24 or 9-16.

15. However, Edgar et al discloses cellulose esters produced by acylating of cellulose using acetic anhydride or acid, butyric anhydride or acid and further long chain anhydrides and acids, such as lauric anhydride or acid, palmitic anhydride or acid and stearic anhydride or acid (col. 6, lines 15-38). The produced cellulose esters are used for making plastics, films, fibers (col. 7, lines 35-38).
It is noted that cellulose ester is having the following formula II below (col. 4, lines 54-65 of Edgar et al); cellulose is a β-1,4-glucan and thus cellulose esters belong to the class of glucan esters as well:


    PNG
    media_image2.png
    119
    267
    media_image2.png
    Greyscale
Formula II

16. Since both Edgar et al and Kasat et al  are related to polyglucan-based esters used for making films and thereby belong to the same field of endeavor, wherein Edgar et al discloses the acyl group in the β-1,4-glucan/cellulose being not only acetyl or butyryl, but further lauryl and stearyl, also used in a variety of applications including not only films but fibers as well, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of  Kasat et al and Edgar et al, and to use, or obvious to try to use not only acetic acid/anhydride or octanoic acid/anhydride as the acylating agent, but also lauryl acid/anhydride or stearyl acid/anhydride as the acylating agents to form poly 1,3-glucan esters of Kasat et al, and further to use the produced poly 1,3-glucan esters for making fiber as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

17. It is noted that instant claim 12 recites the fibers being continuous or staple, i.e. fibers of substantially any possible length. Kasat et al and Edgar et al teach the poly 1,3-glucan esters used for making fibers (col. 7, lines 35-37 of Edgar et al).

18. Claims 3-6, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kasat et al (US 2014/0187766) in view of Mishra et al (US 2015/0191550) and Buchanan et al (US 2005/0192434), as evidenced by Glucan flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

19. Kasat et al discloses a composition comprising esters of poly alpha 1,3-glucan having the following structure of Formula I (Abstract, [0019]):


    PNG
    media_image1.png
    160
    321
    media_image1.png
    Greyscale
Formula I
Wherein n is at least 6, R is hydrogen or an acyl group such as acetyl, propionyl, butyryl, or pentanoyl ([0019], [0021]-[0022]). The degree of substitution is about 0.05 to about 3.0 ([0019]).

20.  The composition is used for making films, i.e. an industrial product ([0082], as to instant claim 17). The films are produced by casting on a substrate with further removal of the substrate ([0140]). 

21. Kasat et al does not explicitly recite the composition for making films further comprising a plasticizer such as phthalate esters or phosphate esters, and the films being free-standing.

22. However,
1) Mishra et al discloses a composition for making free standing transparent packaging films including flexible ([0010]-[0011], [0023]) from poly 1,3-alpha glucans, wherein said composition comprises plasticizers, such as glycerol,  to reduce brittleness ([0022], [0027]).

2) Buchanan et al discloses the use of phthalate esters, glycerol citrate esters as plasticizers in cellulose ester-based interpolymer compositions ([0173]). 
It is noted that cellulose is a β-1,4-glucan and thus belongs to the class of glucans (see Glucan flyer). Cellulose ester appears to be glucan-based ester as well.

23. Since both Kasat et al and Mishra et al are related to poly 1,3-alpha glucan based compositions for making films, and thereby belong to the same field of endeavor, wherein Mishra et al teaches such compositions further comprising a plasticizer such as glycerol to reduce brittleness and produce free standing packaging films, and further wherein Buchanan et al discloses the use of not only glycerol, but also phthalate esters and citrate esters as plasticizers in glucan ester-based compositions, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kasat et al, Mishra et al and Buchanan et al, and to include, or obvious to try to include a plasticizer such as phthalate esters and citrate esters, as taught by Buchanan et al, into the composition of Kasat et al, so to reduce brittleness of the composition of Kasat et al, and further use, or obvious to try to use the such produced composition for making  transparent flexible free standing packaging, i.e. flexible films, as taught by Mishra et al as well (as to instant claim 6), and since it would have been obvious to  choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958). The key to supporting any rejection under 35 USC 103  is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103  should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141

24. Since the composition and packaging film of Kasat et al in view of  Mishra et al and Buchanan et al are substantially the same as those claimed in instant invention, therefore, the composition and packaging film of Kasat et al in view of  Mishra et al and Buchanan et al would be reasonably expected to have the properties, including luminous transmittance, that are the same as those claimed in instant invention, or having ranges overlapping with those as claimed in instant invention as well (as to instant claim 15). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

25.  Claims 1, 5-11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kasat et al (US 2014/0187766) in view of  Rimsa et al (US 5,656,682), as evidenced by Glucan flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

26. Kasat et al discloses a composition comprising esters of poly alpha 1,3-glucan having the following structure of Formula I (Abstract, [0019]):


    PNG
    media_image1.png
    160
    321
    media_image1.png
    Greyscale
Formula I
Wherein n is at least 6, R is hydrogen or an acyl group such as acetyl, propionyl, butyryl, pentanoyl or octanoyl (CO-(CH2)6CH3)  ([0019], [0021]-[0022]). The ester is produced by reacting poly alpha 1,3-glucan with an acid or anhydride, specifically acetic acid or anhydride, propionic acid or anhydride ([0057], [0058]), wherein the cited acids and anhydride include phthalic anhydride and phthalic acid ([0057], [0058]). The degree of substitution is about 0.05 to about 3.0 ([0019]).

27. Thus, given the ester is poly alpha 1,3-glucan pentanoate or butyrate, therefore, said structure would correspond to the acyl having formula d) of claim 1 with two R3 being hydrogen and one R3 being alkyl having 2 or 3 carbon atoms.
Given the acid or anhydride used for forming the ester is phthalic acid or anhydride, therefore, the acyl group will be benzoyl corresponding to formula b) of claim 1.

28. As to instant claims 5, 10, 16, the composition is used for making various types of films, i.e an industrial product, having high tensile strength, tear resistance ([0082], [0083], Tables 6, 8). The films are produced by casting on a substrate with further removal of the substrate ([0140]). Since the films are having thickness of as high as 152 micron, good tensile strength and tear resistance, therefore, the produced films appear to be continuous and, at least partially, free-standing as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

29. Though Kasat et al discloses the poly 1,3-glucan esters being used for making films, Kasat et al does not explicitly recite said glucan esters being used for making bags, bottles, as required by instant claims 6-9.

30. However, Rimsa et al discloses a composition comprising a combination of a starch ester and a cellulose ester, sued for making shaped articles by extrusion or injection molding (col. 2, lines 65-67, as to instant claim 11), wherein the articles include films and further bottles, cups, packaging material, sacks, bags (col. 2, lines 61-65, as to instant claims 6-10).
It is noted that cellulose is β-1,4-glucan and starch is a mixture of α-1,4- and α-1,6-glucans (see Glucan flyer). Therefore, the cellulose ester and starch ester appear to be glucan esters as well.

31. Since both Kasat et al and Rimsa et al  are related to compositions and films comprising glucan esters, and thereby belong to the same field of endeavor, wherein Rimsa et al  recites said glucan esters being used not only for producing films but further for producing bags and bottles, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Rimsa et al  and Kasat et al, and to use, or obvious to try to use the poly 1,3-glucan ester of Kasat et al for making bottles, bags, sacks as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

	
32. Claims 1, 3-4, 10-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasat et al (US 2014/0187766) in view of  Itoh et al (US 5,478,386), as evidenced by Glucan flyer.
In certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism.  See MPEP § 2124.

33. Kasat et al discloses a composition comprising esters of poly alpha 1,3-glucan having the following structure of Formula I (Abstract, [0019]):


    PNG
    media_image1.png
    160
    321
    media_image1.png
    Greyscale
Formula I
Wherein n is at least 6, R is hydrogen or an acyl group such as acetyl, propionyl, butyryl, or pentanoyl ([0019], [0021]-[0022]). The degree of substitution is about 0.05 to about 3.0 ([0019]).

34. Thus, given the ester is poly alpha 1,3-glucan pentanoate or butyrate, therefore, said structure would correspond to the acyl having formula d) of claim 1 with two R3 being hydrogen and one R3 being alkyl having 2 or 3 carbon atoms.
Given the acid or anhydride used for forming the ester is phthalic acid or anhydride, therefore, the acyl group will be benzoyl corresponding to formula b) of claim 1.

35.  The composition is used for making films, i.e. an industrial product ([0082], as to instant claims 16, 17). The films are produced by casting on a substrate with further removal of the substrate ([0140]). 

36. Kasat et al does not explicitly recite the composition for making films further comprising a plasticizer such as phthalate esters or phosphate esters, and being used for making fibers, woven fabric or filters.

37. However, Itoh et al discloses a composition comprising cellulose ester and further a plasticizer (col. 5, lines 60-65, Abstract), w2herein the plasticizer comprises phthalate esters (col. 6, lines 23-30, as to instant claims 3-4), and wherein the composition is used for making a variety of articles including fibers, woven fabrics and filters (col. 8, lines 42-55, as to instant claims 12-14).
It is noted that cellulose is a β-1,4-glucan (see Glucan flyer) and thus cellulose ester of Itoh et al appears to be glucan ester as well.

38. Since both Itoh et al and Kasat et al  are related to compositions and articles comprising glucan esters, and thereby belong to the same field of endeavor, wherein Itoh et al discloses said composition being used for making filters, fibers, woven fabrics, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Kasat et al and  Itoh et al and to include, at least partially phthalate esters plasticizers into the composition of Kasat et al so to further plasticize said composition and further to use, or obvious to try to use the poly 1,3-glucan esters of Kasat et al for making fibers, filters and woven fabric as well, since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

39. It is noted that claim 11 is a product-by process claims. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of the product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” See In re Thorpe, 777F.2d 695,698,227 USPQ 964,966 (Fed.Cir.1985).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Obviousness Double Patenting Rejection I
40.     Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,278,988 in view of  Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

41. US 9,278,988 claims a composition comprising a poly 1,3-glucan ester represented by the following structure:


    PNG
    media_image4.png
    161
    248
    media_image4.png
    Greyscale


Wherein n is at least 6; each R is independently H or acyl, specifically acetyl, propionyl, octanoyl, and the degree of substitution is 0.05-3.

42. Though US 9,278,988 does not claim the acyl group comprising 9-16 (CH2) groups, and does not claim the composition comprising a plasticizer,
1) Edgar et al discloses cellulose esters produced by acylating of cellulose using acetic anhydride or acid, butyric anhydride or acid and further long chain anhydrides and acids, such as lauric anhydride or acid, palmitic anhydride or acid and stearic anhydride or acid (col. 6, lines 15-38). The produced cellulose esters are used for making plastics, films, fibers (col. 7, lines 35-38).
It is noted that cellulose ester is a β-1,4-glucan and thus belongs to the class of glucans as well.
2) Itoh et al discloses a composition comprising cellulose ester and further a plasticizer (col. 5, lines 60-65, Abstract), wherein the plasticizer comprises phthalate esters (col. 6, lines 23-30, as to instant claims 3-4), and wherein the composition is used for making a variety of articles including fibers, woven fabrics and filters (col. 8, lines 42-55).

43.  Since Edgar et al, Itoh et al and US  9,278,988 are related to compositions and articles comprising glucan esters, and thereby belong to the same field of endeavor, wherein Itoh et al discloses said composition further comprising a plasticizer and being used for making filters, fibers, woven fabrics, and Edgar et al discloses cellulose esters comprising not only short-chain acyl groups, but long chain acyl groups such as stearyl and lauryl, as well, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Edgar et al, Itoh et al and US 9,278,988  and prepare the poly 1,3-glucan esters comprising stearyl or lauryl as acyl groups, and to include, at least partially phthalate esters plasticizers into the composition of US 9,278,988  so to further plasticize said composition and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

44. Therefore, the limitation claimed in instant invention are obvious variants of the limitations claimed in US 9,278,988 in view of  Edgar et al and Itoh et al.


     
45.    Claims 1-4 are directed to an invention not patentably distinct from claims 1-5 of U.S. Patent No. 9,278,988 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  
Specifically, see the discussion in paragraphs 40-45 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 9,278,988, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

46.  Claims 1-4 are rejected under 35 U.S.C. 103(a) as being obvious over US 9,278,988 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  

Specifically, see the discussion set forth in paragraphs 40-45 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Obviousness Double Patenting Rejection II
47.     Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,000,580 in view of  Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

48. US 10,000,580 claims a composition comprising a poly 1,3-glucan ester represented by the following structure:


    PNG
    media_image4.png
    161
    248
    media_image4.png
    Greyscale


Wherein n is at least 6; each R is independently H or acyl, specifically acetyl, propionyl, octanoyl, and the degree of substitution is less than 2.75.

49. Though US 10,000,580 does not claim the acyl group comprising 9-16 (CH2) groups, and does not claim the composition comprising a plasticizer,
1) Edgar et al discloses cellulose esters produced by acylating of cellulose using acetic anhydride or acid, butyric anhydride or acid and further long chain anhydrides and acids, such as lauric anhydride or acid, palmitic anhydride or acid and stearic anhydride or acid (col. 6, lines 15-38). The produced cellulose esters are used for making plastics, films, fibers (col. 7, lines 35-38).
It is noted that cellulose ester is a β-1,4-glucan and thus belongs to the class of glucans as well.
2) Itoh et al discloses a composition comprising cellulose ester and further a plasticizer (col. 5, lines 60-65, Abstract), wherein the plasticizer comprises phthalate esters (col. 6, lines 23-30, as to instant claims 3-4), and wherein the composition is used for making a variety of articles including fibers, woven fabrics and filters (col. 8, lines 42-55).
50.  Since Edgar et al, Itoh et al and US 10,000,580 are related to compositions and articles comprising glucan esters, and thereby belong to the same field of endeavor, wherein Itoh et al discloses said composition further comprising a plasticizer and being used for making filters, fibers, woven fabrics, and Edgar et al discloses cellulose esters comprising not only short-chain acyl groups, but long chain acyl groups such as stearyl and lauryl, as well, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Edgar et al, Itoh et al and US 10,000,580 and prepare the poly 1,3-glucan esters comprising stearyl or lauryl as acyl groups, and to include, at least partially phthalate esters plasticizers into the composition of US 10,000,580 so to further plasticize said composition and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

51. Therefore, the limitation claimed in instant invention are obvious variants of the limitations claimed in US 10,000,580 in view of Edgar et al and Itoh et al.

52.    Claims 1-4 are directed to an invention not patentably distinct from claims 1-12 of U.S. Patent No. 10,000,580 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  
Specifically, see the discussion in paragraphs 48-51 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 10,000,580, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

53.  Claims 1-4 are rejected under 35 U.S.C. 103(a) as being obvious over US 10,000,580 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  

Specifically, see the discussion set forth in paragraphs 48-51 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Obviousness Double Patenting Rejection III
54.     Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8-9 of U.S. Patent No. 9,403,917 in view of  Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.

55. US 9,403,917 claims a film comprising a poly 1,3-glucan ester comprising acetate, propionyl, butyryl, or octanoyl groups, having the degree of substitution of up to 2.80.

56. Though US 9,403,917 does not claim the acyl group comprising 9-16 (CH2) groups, and does not claim the composition comprising a plasticizer,
1) Edgar et al discloses cellulose esters produced by acylating of cellulose using acetic anhydride or acid, butyric anhydride or acid and further long chain anhydrides and acids, such as lauric anhydride or acid, palmitic anhydride or acid and stearic anhydride or acid (col. 6, lines 15-38). The produced cellulose esters are used for making plastics, films, fibers (col. 7, lines 35-38).
It is noted that cellulose ester is a β-1,4-glucan and thus belongs to the class of glucans as well.
2) Itoh et al discloses a composition comprising cellulose ester and further a plasticizer (col. 5, lines 60-65, Abstract), wherein the plasticizer comprises phthalate esters (col. 6, lines 23-30, as to instant claims 3-4), and wherein the composition is used for making a variety of articles including fibers, woven fabrics and filters (col. 8, lines 42-55).

57.  Since Edgar et al, Itoh et al and US  9,403,917 are related to compositions and articles comprising glucan esters, and thereby belong to the same field of endeavor, wherein Itoh et al discloses said composition further comprising a plasticizer and being used for making filters, fibers, woven fabrics, and Edgar et al discloses cellulose esters comprising not only short-chain acyl groups, but long chain acyl groups such as stearyl and lauryl, as well, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Edgar et al, Itoh et al and US 9,403,917 and prepare the poly 1,3-glucan esters comprising stearyl or lauryl as acyl groups, and to include, at least partially phthalate esters plasticizers into the composition of US 9,403,917 so to further plasticize said composition and since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

58. Therefore, the limitation claimed in instant invention are obvious variants of the limitations claimed in US 9,403,917 in view of Edgar et al and Itoh et al.
  
59.    Claims 1-5 are directed to an invention not patentably distinct from claims 1-4, 8-9 of U.S. Patent No. 9,403,917 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  
Specifically, see the discussion in paragraphs 54-58 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  Commonly assigned US 9,403,917, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

60.  Claims 1-5 are rejected under 35 U.S.C. 103(a) as being obvious over US 9,403,917 in view of Edgar et al (US 5,929,229) and Itoh et al (US 5,478,386).  

Specifically, see the discussion set forth in paragraphs 54-58 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).


Obviousness Double Patenting Rejection IV
61.     Claims 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of a copending application 16/971,444 in view of  Itoh et al (US 5,478,386) and Rimsa et al (US 5,656,682).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons.


62.  The application 16/971,444 claims a composition comprising about 5 to about 90 weight percent of at least one poly alpha-1 3-glucan ester having a degree of substitution of about 0.3 to 3.0 with at least one acyl group, wherein the 
acyl group is selected from the group consisting of acetyl, benzoyl, enanthyl, caprylyl, pelargonyl, capryl, undecanoyl, lauroyl, tridecanoyl, myristyl, pentadecanoyl, palmitoyl, heptadecanoyl, stearyl, nonadecanoyl, arachidyl, uneicosanoyl, behenyl, trieicosanoyl, lignoceryl, pentaleicosanoyl, and cerotyl .  
The composition further comprises a plasticizer.  
Further claimed is an article comprising the composition.

63. Though application 16/971,444 does not specify the plasticizer being phthalate esters and the articles being fiber, film fabric, bottle,

1) Rimsa et al discloses a composition comprising a combination of a starch ester and a cellulose ester, sued for making shaped articles by extrusion or injection molding (col. 2, lines 65-67, as to instant claim 11), wherein the articles include films and further bottles, cups, packaging material, sacks, bags (col. 2, lines 61-65, as to instant claims 6-10). It is noted that cellulose is β-1,4-glucan and starch is a mixture of α-1,4- and α-1,6-glucans. Therefore, the cellulose ester and starch ester appear to be glucan esters as well.

2) Itoh et al discloses a composition comprising cellulose ester and further a plasticizer (col. 5, lines 60-65, Abstract), wherein the plasticizer comprises phthalate esters (col. 6, lines 23-30, as to instant claims 3-4), and wherein the composition is used for making a variety of articles including fibers, woven fabrics and filters (col. 8, lines 42-55).

64.  Since Rimsa et al, Itoh et al and application 16/971,444 are related to compositions and articles comprising glucan esters, and thereby belong to the same field of endeavor, wherein Itoh et al discloses said composition further comprising a phthalate ester plasticizers and being used for making filters, fibers, woven fabrics, and Rimsa et al discloses said composition used for making shaped articles by extrusion or injection molding, wherein the articles include films and further bottles, cups, packaging material, sacks, bags as well, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Rimsa et al, Itoh et al and application 16/971,444 and to use the poly 1,3-glucan ester composition of application 16/971,444 for making filters, fibers, woven fabrics, bottles, cups, packaging material, sacks, bags as well,  since it would have been obvious to choose material based on its suitability, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

65. Therefore, the limitation claimed in instant invention are obvious variants of the limitations claimed in application 16/971,444 in view of  Rimsa et al and Itoh et al.

66.    Claims 1-17 are directed to an invention not patentably distinct from claims claims 1-14 of a copending application 16/971,444 in view of  Itoh et al (US 5,478,386) and Rimsa et al (US 5,656,682).
Specifically, see the discussion in paragraphs 61-65 above.

      The U.S. Patent and Trademark Office normally will not institute an interference between applications or a patent and an application of com-mon ownership (see MPEP Chapter 2300).  The copending application 16/971,444, discussed above, would form the basis for a rejection of the noted claims under 35 U.S.C. 103(a) if the commonly assigned case qualifies as prior art under 35 U.S.C. 102(e), (f) or (g) and the conflicting inventions were not commonly owned at the time the invention in this application was made.  In order for the examiner to resolve this issue, the assignee can, under 35 U.S.C. 103(c) and 37 CFR 1.78(c), either show that the conflicting inventions were commonly owned at the time the invention in this application was made, or name the prior inventor of the conflicting subject matter.
A showing that the inventions were commonly owned at the time the invention in this application was made will preclude a rejection under 35 U.S.C. 103(a) based upon the commonly assigned case as a reference under 35 U.S.C. 102(f) or (g), or 35 U.S.C. 102(e) for applications pending on or after December 10, 2004.

67.  Claims 1-17 are rejected under 35 U.S.C. 103(a) as being obvious over US 2020/0399464 (copending application 16/971,444) in view of  Itoh et al (US 5,478,386) and Rimsa et al (US 5,656,682).

Specifically, see the discussion set forth in paragraphs 61-65 above.

       The applied reference has a common assignee and a common inventor with the instant application.  Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art only under 35 U.S.C. 102(e).  This rejection under 35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131; or (3) an oath or declaration under 37 CFR 1.130 stating that the application and reference are currently owned by the same party and that the inventor named in the application is the prior inventor under 35 U.S.C. 104, together with a terminal disclaimer in accordance with 37 CFR 1.321(c).  This rejection might also be overcome by showing that the reference is disqualified under 35 U.S.C. 103(c) as prior art in a rejection under 35 U.S.C. 103(a). See MPEP § 706.02(l)(1) and § 706.02(l)(2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 11,351,104 discloses compositions of poly 1,3-glucan-based polymers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764